Citation Nr: 1636545	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  11-20 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increase to an increased (compensable) rating for hypertension with cardiomegaly.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was subsequently transferred to the RO in Detroit, Michigan, which retains jurisdiction.  

The Veteran testified before a Decision Review Officer at the RO in June 2010 and before the undersigned in a video-conference hearing in September 2012.  Transcripts of both hearings have been associated with the claims file and reviewed prior to this decision.

In February 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

Following the most recent readjudication of this appeal in the December 2014 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran's representative waived the right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in December 2014.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to a rating in excess of 10 percent for hypertension with cardiomegaly is REMANDED to the agency of original jurisdiction (AOJ) and is discussed in the REMAND section of this decision


FINDING OF FACT

The Veteran has a history of diastolic blood pressure readings that were predominantly 100 and currently requires continuous medication. 


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, for the Veteran's hypertension with cardiomegaly are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7007-7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

II.  Increased Rating 

Disability ratings are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. § 4.2.  
For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 
The rating schedule instructs that hypertensive vascular disease is to be rated under 38 C.F.R. § 4.104; Diagnostic Code 7101 (2015).  Hypertensive heart disease is to be rated separately under 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).

DC 7007 provides ratings for hypertensive heart disease.  Hypertensive heart disease that results in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required, is rated 10 percent disabling.  Hypertensive heart disease that results in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  38 C.F.R. § 4.104.  

DC 7101, covering hypertension, provides for a 10 percent rating where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104.

In this case, the 1982 RO decision that granted service connection for hypertension and cardiomegaly found that the Veteran had a history of diastolic blood pressure readings in service that were predominantly 100 or more.  His disability has required continuous medication.  At the February 2009 VA examination, the Veteran reported that she had some difficulty achieving good blood pressure control due, at least in part, to multiple medication intolerance.  She reported that she was currently on an ACE inhibitor medication (Lisinopril) for the treatment of hypertension with cardiomegaly.  The examiner determined that continuous medication was needed to control the Veteran's hypertension-specifically, Amlodipine and Lisinopril.  

Private treatment records dated in June 2009, October 2010, December 2010, May 2012, November 2012, June 2013, and October 2013 document the Veteran's use of Lisinopril for the treatment of her hypertension.  The Veteran's private treatment records dated in March 2014 document that her medication was increased to control her blood pressure.  At the August 2014 VA examination, the VA examiner determined that the Veteran's treatment plan includes taking continuous medication for her hypertension.  

These findings meet the criteria set forth under DC 7007 for a 10 percent disability rating for the hypertension with cardiomegaly.  



ORDER

Entitlement to an increased rating of 10 percent for hypertension with cardiomegaly is granted.


REMAND

As noted, the Veteran is potentially entitled to higher or separate ratings on the basis of hypertensive heart disease.  Such a rating would be based on the level of METs and ejection fraction, as well as evidence of heart enlargement and congestive heart failure.  The Veteran has been afforded a number of examinations during the course of this appeal; but they do not include findings needed to determine whether a rating is warranted under DC 7007.  It also appears that examiners have not considered that service connection is in effect for cardiomegaly.  A current examination is needed.

Accordingly, the appeal is REMANDED for the following:

1.  Afford the Veteran a new examination for hypertensive heart disease and hypertensive vascular disease.  The examiner should review the claims folder.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


